Fourth Court of Appeals
                               San Antonio, Texas
                                     February 5, 2015

                                   No. 04-14-00919-CV

                          IN THE INTEREST OF D.B.T., et al,

                From the 150th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-PA-02726
                       Honorable Michael E. Mery, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is GRANTED.      The
appellant’s brief is due on February 12, 2015.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of February, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court